DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, while providing support for water absorbent particles with an absorption capacity of at least 100 grams per gram of powder particles (PG 0100), does not provide specific written support for super-absorbent polymers having this absorption capacity.  Claim 6 depends from Claim 5 and inherits the same lack of specific written support therefrom.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bringuier ‘904 (U.S. Patent 5,684,904) in view of DE ‘607 (DE 4219607, original document and machine translation attached, citations from machine translation).
Claim 1 – Bringuier ‘904 teaches a fiber optic cable (e.g. Figures 2-3, Column 3 Lines 31-67), comprising
optical fibers (Column 3 Lines 43-44);
tubes formed from a polymer material, wherein the tubes each support a subset of the optical fibers therein (Column 3 Lines 44-45);
a jacket having an interior defining a cavity through which the tubes extend (Column 3 Lines 50-67, particularly Lines 66-67); and
powder particles disposed about an inner wall of each of the tubes (Column 4 Lines 3-5, superabsorbent powder; Column 4 Lines 28-30, sized superabsorbent powder particles).
Bringuier ‘904 does not teach or suggest the following limitations of Claim 1:
Wherein the powder particles are disposed about an inner wall of each of the tubes with at least a portion thereof mechanically attached to the inner wall of the tubes such that portions of the powder particles are lodged in or embedded in the inner wall, extending into the inner wall, and other portions of the powder particles protrude outward beyond the surface of the inner wall, and wherein the attachment is such that less than all of the surface area of the inner wall of the tube is covered by the powder particles. 
DE ‘607 teaches a method of making a fiber optic cable, comprising steps of:
providing at least one optical fiber in a process direction (Page 3 first paragraph);
extruding a cone of polymer material that draws down surrounding the at least one optical fiber to form a tube (Page 3 first paragraph, the material is extruded around the optical fiber to form a tube around the fiber);
accelerating powder particles in a motive gas through a nozzle, along the process direction, to an interior of the extrusion cone where the powder particles have sufficient momentum to collide with the interior of the extrusion cone (Page 3 third paragraph), wherein the acceleration is such that at least a portion of the powder particles becomes mechanically attached to the extrusion cone with at least a part of an attached particles extending into or partially embedded within the tube (Page 2 fifth paragraph).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bringuier ‘904 to use optical fibers formed by the process of DE ‘607, as Bringuier ‘904 wants to use optical fibers contained in protective tubes containing powder particles and DE ‘607 teaches a method of forming optical fibers commensurate with Bringuier ‘904.
Bringuier ‘904 / DE ‘607 do not teach a particular amount of particle coverage on the inside of the layer.  DE ‘607 discloses a desire to reduce the mass of moisture-absorbent material present in the cable (Page 2 first and second paragraph).   The amount of material applied to the interior of the tube is necessarily result-effective with regards to the final mass of the tube (the greater the mass of adhered material, the greater the mass of the tube at the end).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the amount of material applied to the interior the tube in order to form a tube with desired mass and moisture absorbing properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 2 – Bringuier ‘904 / DE ‘607 renders obvious the cable of claim 1, wherein the mechanical attachment is such that the powder particles are generally uniformly disposed on the surface of the inner wall of each tube (Bringuier ‘904, uniform interior coating of swellable material disclosed at e.g. Column 4 Lines 23-34 with continually extruded layers).  Bringuier ‘904 / DE ‘607 does not expressly teach or suggest wherein about 30 percent or less of the surface area of the inner wall has powder particles mechanically attached thereto.  DE ‘607 discloses a desire to reduce the mass of moisture-absorbent material present in the cable (Page 2 first and second paragraph).   The amount of material applied to the interior of the tube is necessarily result-effective with regards to the final mass of the tube (the greater the mass of adhered material, the greater the mass of the tube at the end).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the amount of material applied to the interior the tube in order to form a tube with desired mass and moisture absorbing properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 3 – Bringuier ‘904 / DE ‘607 render obvious the cable of claim 1, wherein the powder particles are positioned directly between the optical fibers and the respective tube such that the powder particles act as a separation layer inhibiting sticking between the optical fibers and the tube during manufacturing of the tube (Bringuier ‘904 Column 3 Lines 43-48, Column 4 Lines 21-22 where the fibers are loosely disposed within the tube), while the tube is molten (DE ‘607 Page 3 third paragraph, powder is applies against the still sticky inner wall of the plastic sleeve); and wherein the powder particles act as a slip layer between the optical fibers and the tube, reducing friction between the inner wall of the tube and the optical fibers (Bringuier ‘904 Column 3 Lines 43-48, Column 4 Lines 21-22 where the fibers are loosely disposed within the tube; if the fibers stick to the tube the fibers are by necessity not freely disposed within the tube), whereby the tube is free of gel, grease, yarn, and tape (Bringuier ‘904 Column 3 Lines 43-48, the cable subunit comprises the outer polymer layer, the inner moisture absorbent layer, and the optical fibers; no gel, grease, yarn, or tape is disclosed). 
Claim 4 – Bringuier ‘904 / DE ‘607 render obvious the cable of claim 1, wherein the tubes are loose-fitting tubes (Bringuier ‘904 Column 3 Lines 43-48, Column 4 Lines 21-22 where the fibers are loosely disposed within the tube), the cable further comprising a central strength member (Bringuier ‘904 Column 3 Lines 50-60), wherein the tubes are arranged around the central strength member (Bringuier ‘904 Column 3 Lines 51-54).
Claim 9 – Bringuier ‘904 / DE ‘607 render obvious the cable of claim 1 but does not expressly teach or suggest wherein a normalized concentration of powder particles in each tube is less than 0.01 grams per meter per square millimeter of tube inner cross-sectional area.  DE ‘607 discloses a desire to reduce the mass of moisture-absorbent material present in the cable (Page 2 first and second paragraph).   The amount of material applied to the interior of the tube is necessarily result-effective with regards to the final mass of the tube (the greater the mass of adhered material, the greater the mass of the tube at the end).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the amount of material applied to the interior the tube in order to form a tube with desired mass and moisture absorbing properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  Controlling the amount of material applied necessarily controls the concentration of material applied since concentration is a relation between material and an area or volume.
Claim 10 – Bringuier ‘904 / DE ‘607 render obvious the cable of claim 1, wherein an average particle size of the powder particles is between 20-40 microns.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bringuier ‘904 / DE ‘607 as applied to claim 1 above, and further in view of Sohn ("Theoretical and Experimental Investigation of the Swelling Behavior of Sodium Polyacrylate Superabsorbent Particles", Journal of Applied Polymer Science, Vol 87, 252-257 (2003), accessed online 14 OCT 2022, printout attached).
Claim 5 – Bringuier ‘904 / DE ‘607 render obvious the cable of claim 1, wherein the powder particles comprise super- absorbent polymer (Bringuier ‘904 Column 4 Lines 31-35), and wherein the powder particles have an average particle size of about 60 micrometers or less (Bringuier ‘904 Column 4 Lines 29-31 render obvious particle sizes of 1-500 micrometers.  This overlaps the claimed range of 60 micrometers or less.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the particle size range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).  Bringuier ‘904 / DE ‘421 does not expressly teach or suggest wherein the absorption capacity of the powder particles is at least 100 grams per gram of powder particles.  Bringuier ‘904 generally discloses polymers derived from sodium and potassium salts of acrylic acids (Column 4 Lines 30-34, e.g. sodium and potassium polyacrylates).  Sohn is drawn to the swelling properties of sodium polyacrylate in water (Page 252, last paragraph of Introduction).  Particles were formed (bridging 252-253, acrylic acid neutralized with sodium hydroxide yields sodium acrylate and water) and tested as discussed in Figure 4 (Page 254) and shows that for the five varieties of sodium polyacrylate particles tested, all of them had an absorbance of greater than 100 grams of water per gram of particles (the X in the legend is the amount of crosslinker used to assemble the sodium polyacrylate).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bringuier ‘904 / DE ‘607 to use sodium polyacrylate particles as the superabsorbent material as suggested by Sohn, as Bringuier ‘904 discloses the desire to use superabsorbent polymers to prevent water infiltration into optical cables and that the superabsorbent polymers may be based on sodium salts of acrylic acid and Sohn teaches that particles formed from materials contemplated by Bringuier ‘904 display superabsorbent properties.
Claim 6 – Bringuier ‘904 / DE ‘607 . Sohn render obvious the cable of claim 5, wherein the superabsorbent polymer comprises cross-linked sodium polyacrylate (Bringuier ‘904 Column 4 Lines 31-35, Column 5 Lines 59-67).  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bringuier ‘904 / DE ‘607 as applied to claim 1 above, and further in view of Clarke ‘175 (U.S. Patent 5,388,175).
Claim 7 – Bringuier ‘904 / DE ‘607 render obvious the cable of claim 1, but do not tech or suggest wherein the powder particles comprise flame retardant particles.  Clarke ‘175 is drawn to the formation of optical cables having powder embedded in outer surfaces of plastic materials, e.g. buffer tubes (Abstract) where the powder is applied after extrusion thereof (Abstract) (see also Column 2 Lines 60-66).  Clarke ‘175 discloses that known desirable powders for optical cables comprise flame retardants, water absorbents, or both (Column 2 Lines 29-32).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bringuier ‘904 / DE ‘607 to include flame retardant particles in the powder coating composition as suggested by Clarke ‘175, as Bringuier ‘904 / DE ‘607 want to form optical cables including water absorbent materials and Clarke ‘175 teaches that it is known to be desirable to provide both water absorbance and flame retardance by application of powder compositions.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bringuier ‘904 / DE ‘607 / Clarke ‘175 as applied to claim 7 above, and further in view of WO ‘435 (WO 2005/012435, original document attached).
Claim 8 – Bringuier ‘904 / DE ‘607 / Clarke ‘175 render obvious the cable of claim 7, but do not expressly teach or suggest wherein the flame retardant particles comprise at least one of aluminum trihydrate and magnesium hydroxide.  WO ‘435 is drawn to flame retardant particles compatible with polymeric compositions (Abstract, PG 0001) and discloses that known flame retardant particles compatible with polymeric compositions include e.g. aluminum trihydrate (Claim 14, PG 0016) and magnesium hydroxide (PG 0010).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bringuier ‘904 / DE ‘607 / Clarke ‘175 to use e.g. aluminum trihydrate or magnesium hydroxide particles as flame retardant materials as suggested by WO ‘435, as Bringuier ‘904 / DE ‘607 / Clarke ‘175 want to form optical cables comprising polymeric tube materials and flame retardant particles and WO ‘435 teaches that e.g. aluminum trihydrate or magnesium hydroxide particles are flame retardant particles that are compatible with polymeric compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712